internal_revenue_service number release date index numbers --------------------------------- --------------------------------------------------------- ------------------------------ ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-159337-04 date date -------------------------------------- --------------------------------------------------------- legend x ------------------------------------ t ------------------------------------ ----------------------- a b -------------------- -------------------------------------- state ------------ d1 ------------------ d2 ----------------- d3 ---------------------- d4 ---------------------- d5 ----------------------- dear --------------- this letter responds to the letter dated date submitted on behalf of x requesting rulings under sec_1362 and sec_1362 of the internal_revenue_code sec_26 b and of the generation-skipping_transfer_tax regulations and sec_301_9100-3 of the procedure and administration regulations facts intended x to be treated as an s_corporation effective d2 but x inadvertently failed to timely file an s_corporation_election x also intended to file elections to treat its x was incorporated on d1 under the laws of state the shareholders of x subsidiaries as qualified subchapter_s subsidiaries qsubs effective d2 but x failed to timely file the qsub elections on d3 a created an irrevocable_trust t for the purpose of benefiting b and members of b’s family on d2 the intended effective date of the s election and the qsub elections t was a shareholder of x the trustees of t intended to make an electing_small_business_trust esbt election effective d2 but they failed to timely file the esbt election pursuant to revproc_98_55 relief for late s_corporation_election and automatic relief for late esbt and qsub elections were requested on d4 however the elections were invalid because t did not satisfy the definitional requirements of an esbt under sec_1361 under the limited_power_of_appointment contained in the terms of t t had potential beneficiaries that were persons other than individuals estates or organizations described in sec_170 through furthermore the limited_power_of_appointment caused x to have more than shareholders making x disqualified to be a small_business_corporation under sec_1361 paragraph a-i-1 of t provides that during b’s lifetime the trustees in their discretion are to pay so much or all of the net_income and principal of t for the benefit of b paragraph a-i-2 provides that b shall have the power to direct the disposition in whole or in part and from time to time of the principal and undistributed_net_income of t to or in trust for the benefit of such person or persons other than a or a’s wife trust or trusts corporation or corporations charitable foundation or charitable foundations as b in b’s sole discretion may select except that this power shall not be exercisable directly or indirectly in favor of or for the benefit of b b’s estate b’s creditors or the creditors of b’s estate b’s power is exercisable during b’s lifetime at any time following the death of a or by the terms of b’s will b’s power_of_appointment is releasable from time to time in whole or in part if b exercises or releases his power during his lifetime the exercise or release shall be by instrument in writing delivered to the trustees and shall become effective upon such delivery paragraph a-i-3 provides that to the extent b has not exercised his power under the terms of paragraph a-i-2 upon b’s death if his spouse survives him all assets of t are to be retained in trust and the trustees shall from time to time pay so much or all of the net_income and principal to or for the benefit of b’s surviving_spouse or to or for the benefit of b’s living issue as the trustees in their sole discretion deem necessary for the health support maintenance and education of such persons including reasonable luxuries paragraphs a-ii-1 a-ii-1-a and a-ii-1-b provide that to the extent b has not exercised his power under paragraph a-i-2 upon b’s death if he is not survived by his spouse t assets shall be allocated in equal shares one each for the living children of b and a share for the children of any deceased child of b the trustees are to pay so much or all of the net_income and principal of each share to or for the benefit of the child for whom the share was allocated as the trustees shall from time to time in their discretion deem necessary for the health support maintenance and education of such child including reasonable luxuries paragraph a-ii-1-f provides that upon the expiration of twenty-one years on d5 b executed a partial_release of his limited_power_of_appointment following the death of the survivor of b any surviving_spouse of b living on the date of the creation of t a a’s spouse a’s brother a’s brother’s spouse and the issue of a’s brother and spouse living at the date of the creation of t each share of t principal and undistributed_net_income is to be distributed to the child of b for whom the share was allocated or in the case of a share held for the benefit of the issue of a deceased child of b the share is to be distributed to the then living issue of the deceased child per stirpes contingent upon receipt of a favorable private_letter_ruling from the internal_revenue_service b released the right to exercise the limited_power_of_appointment i to a non- permitted s_corporation shareholder ii to more than persons or entities taking into consideration any existing shareholders and iii in any manner that postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of t extending beyond the lives in being as enumerated in t plus a period of years rulings requested b’s partial_release of the limited_power_of_appointment is not treated as a constructive_addition to t for generation-skipping_transfer_tax purposes b’s partial_release of the limited_power_of_appointment is not treated as a modification to t and t remains as an exempt trust for generation-skipping_transfer_tax purposes the consent by the trustee of t to x’s election to be treated as an s_corporation and the consent by the trustee of t to the esbt election is not a modification to t and t remains an exempt trust for generation-skipping_transfer_tax purposes under sec_1362 x is treated as an s_corporation effective d2 the limited_power_of_appointment contained in the terms of t caused x’s election to be treated as an s_corporation to be invalid however the ineffectiveness of the s_corporation_election was inadvertent under the meaning of sec_1362 an extension of time to make qsub elections effective d2 for the subsidiaries of x is granted under sec_301_9100-3 sec_26_2601-1 provides that except as provided under under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the sec_2601 imposes a tax on every generation-skipping_transfer gst made law after date generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that was not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period sec_26_2601-1 provides a special rule for certain powers of sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to sec_26_2601-1 provides that a modification of the governing as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_2514 provides for a similar definition of a general_power_of_appointment for gift_tax purposes sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power which an election under sec_1362 is in effect corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 defines an s_corporation as a small_business_corporation for sec_1361 defines a small_business_corporation as a domestic sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1361 provides that the term electing_small_business_trust sec_1_1361-3 of the income_tax regulations provides that a qsub election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing means any trust if - i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under ' b however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no ' a election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and ' b shall not apply corporation was not effective for the taxable_year for which made determined without sec_1362 provides that if an election under sec_1362 by any regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent ineffectiveness of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in ' to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under '301 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 analysis and conclusion ruling sec_1 and in the present case it has been represented that t was irrevocable on date and that there have been no additions constructive or otherwise to t after that date consequently t is currently exempt from the gst tax based on the representations made and the facts submitted b’s power_of_appointment is not exercisable in favor of b b’s estate b’s creditors or the creditors of b’s estate and is not a general_power_of_appointment therefore b’s partial_release of the power_of_appointment would not result in any shift of a beneficial_interest in t to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the release and will not extend the time for vesting of any beneficial_interest in t beyond the period provided for prior to the release accordingly the proposed release of b’s limited_power_of_appointment will not constitute a constructive_addition to t for these same reasons the proposed release will not be a modification to t under sec_26_2601-1 ruling plr-159337-04 the consent by the trustee of t to x’s election to be treated as an s_corporation and the consent by the trustee of t to the esbt election does not have any effect on the dispositive provisions of t therefore the consent does not result in any shift of a beneficial_interest in t to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the consent and will not extend the time for vesting of any beneficial_interest in t beyond the period provided for prior to the consent and will not be a modification to t accordingly t will remain an exempt trust for gst tax purposes following the partial_release by b of his power_of_appointment ruling x did not timely file an election to be treated as an s_corporation under ' a x has however established reasonable_cause for not making a timely s election and is entitled to relief under ' b therefore based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective d2 this ruling is conditioned on x within days of the date of this letter filing a new form_2553 election by a small_business_corporation with the appropriate service_center with an effective date of d2 a copy of this letter should be attached to the election ruling x represents that its invalid s_corporation_election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x further represents that at all relevant times x and its shareholders treated x as an s_corporation x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation with respect to the period specified by sec_1362 based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation as of d2 was invalid and also conclude that the invalid election constitutes an inadvertent invalid election within the meaning of sec_1362 under the provisions of ' f x will be treated as an s_corporation as of d2 and thereafter provided that x s s_corporation_election is not otherwise terminated under ' d furthermore the trustee of t will be treated as having filed timely an estb election on behalf of t effective d2 provided that x s s_corporation_election is not otherwise terminated under ' d and provided further that the trustee of t file an estb election for t with the appropriate service_center effective d2 within days of the date of this letter a copy of this letter should be attached to the election ruling plr-159337-04 based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of and with regard to the request for an extension of time to make qsub elections for its subsidiaries as a result x is granted an extension of time of days from the date of this letter to file a form_8869 to elect to treat its subsidiaries as qsubs effective d2 a copy of this letter should be attached to the election and is included for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a valid s_corporation whether t is a valid esbt or whether x’s subsidiaries are valid qsubs this letter_ruling is directed only to the taxpayer requesting it sec_6110 under a power_of_attorney on file in this office a copy of this letter will be sent to of the code provides that it may not be used or cited as precedent your authorized representatives cc sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs and special industries
